884 F.2d 580
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.FRANKFATHERS AND SONS TRUCKING, INC., Respondent.
No. 88-6334.
United States Court of Appeals, Sixth Circuit.
Aug. 25, 1989.

Before RALPH B. GUY, Jr., BOGGS and ALAN E. NORRIS, Circuit Judges.

ORDER

1
On August 4, 1987, this Court entered judgment enforcing in full the backpay provision of the order of the National Labor Relations Board (Board) in Case No. 8-CA-18940.  On October 21, 1988, the Board issued a supplemental order fixing the amount of backpay due the discriminatee.


2
The Board then applied to this Court for summary enforcement of its supplemental order.  The respondent opposed that application, arguing (1) it had been denied an opportunity to oppose the supplemental order before the Board, and (2) the amount of backpay ordered was "grossly erroneous."    In light of that response the Clerk's office initiated a briefing schedule.  The respondent's brief, which was due to be filed on August 11, 1989, has not been received by the Court.


3
Accordingly, it is ORDERED that the Board's application for summary enforcement of its October 21, 1988, supplemental order is granted.  The respondent, its officers, agents, successors, and assigns shall pay to Thomas Mays the sum of $17,789.70.